IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID SUMLER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1122

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed January 21, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

David Sumler, pro se, Petitioner.

Beverly Brewster, Assistant General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.